PER CURIAM.
The revocation of appellant’s probation is affirmed, but we remand for correction of the order of revocation and the judgment and sentence.
The order assessing costs against appellant must be set aside. Since the trial court had adjudged appellant to be insolvent, it was not authorized to assess costs against him. § 939.15, Fla.Stat. (1977); Cox v. State, 334 So.2d 568 (Fla.1976).
In addition, the written order of revocation recites a finding that appellant violated conditions (a), (h), (i), and (k), although the trial court’s oral finding at the revocation hearing reflects only that condition (i) was violated. The finding of violations of conditions (a), (h), and (k) should be deleted from the order of revocation to conform to the oral finding made at the hearing.
OTT, A. C. J., and RYDER and DAN-AHY, JJ., concur.